By the whole Court.
The complaint on which the arraignment and conviction was had, contained no direct charge of the theft,-but only an averment that the defendant was suspected to be guilty; nor, indeed, does it appear to have been theft that he was even suspected of, but only a taking away of the plaintiff’s property, which might amount to no more than a trespass; — and his being found guilty of Hie matters alleged against him in the complaint, could be no ground for sentencing and punishing him as for theft.
"With regard to the warrant —■ Although it is the duty of a justice of the peace granting a search warrant (in doing which he acts judicially) to limit the search to such particular place or places, as he, from the circumstances, shall judge there is reason to suspect; and the arrest to such person or persons as the goods shall be found with: And the Avarrant in the present case, being general, to search all places, and arrest all persons, the complainant should suspect, is clearly illegal; yet, hoAV far this vitiates the proceedings upon the arraignment, may be a question, Avhich is not necessary now to determine; as also the sufficiency of several of the other matters assigned in error.